826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Siegfried LAHM, Plaintiff-Appellant,v.ALLIED STORES CORPORATION, Defendant-Appellee.
No. 86-3999
United States Court of Appeals, Sixth Circuit.
Aug. 14, 1987.
ORDER

1
Before KEITH and NORRIS, Circuit Judges, and GIBBONS, District Judge.*


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The pro se plaintiff appeals the dismissal of his complaint for lack of personal jurisdiction over the defendant.  In his complaint, he alleged that the defendant corporation breached his employment contract, wrongfully discharged him, and subsequently denied him various benefits.  The plaintiff requested reinstatement, back pay and monetary damages.


4
The defendant, a Delaware corporation, with its principal place of business in New York, filed a motion to dismiss based in part on lack of jurisdiction.  The district court granted the motion and dismissed the case.  The plaintiff filed a timely appeal.


5
Upon review, we conclude that the dismissal was proper.  The defendant corporation does not have the required minimum contacts with Ohio to establish jurisdiction.  See Int'l Shoe Co. v. State of Washington, 326 U.S. 310 (1945); In-Flight Devices Corp. v. Van Dusen Air, Inc., 466 F.2d 220, 226 (6th Cir. 1972); Southern Machine Co. v. Mohasco Industries, Inc., 401 F.2d 374, 381 (6th Cir. 1968).  The fact that the defendant parent corporation has subsidiaries present in Ohio does not establish jurisdiction over the defendant itself.  In-Flight, 466 F.2d at 235 n.26.


6
The defendant's request for damages pursuant to Rule 38, Federal Rules of Appellate Procedure, must be denied.  The plaintiff is proceeding pro se and it does not appear that he has filed this appeal in bad faith.  Lacking the advice of counsel, he has simply chosen the wrong forum and does not understand why.


7
For the foregoing reasons, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.  The defendant's request for damages is hereby denied.



*
 The Honorable Julia Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation